DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 16/805,094, filed 2/28/2020, and names the inventor or at least one joint inventor named in the prior application. Since no restriction was required in prior application No 16/805,094, accordingly, this application may constitute a continuation, rather than a divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/26/21; 4/7/21 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 12-13, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutbrod et al. (U.S. Pub. 2018/0368714 hereinafter “Gutbrod”).
Regarding claim 1, Gutbrod discloses a system for treating cardiac arrhythmias, the system comprising: a first electrode (e.g. 24) disposed in or adjacent to a heart of a patient (e.g. see Fig. 1); a memory that is capable of storing computer executable instructions (e.g. 302); and a processor that is configured to execute the executable instructions stored in the memory (e.g. 32), wherein when executed the instructions cause the processor to: receive, using the first electrode, a repolarization signal from the heart (e.g. ¶45); filter the repolarization signal (e.g. 306); deliver, using the first electrode, stimulation to the heart (e.g. ¶120); and create a repolarization map of the heart (e.g. Fig. 5).
Regarding claim 5, Gutbrod further discloses wherein the creating the repolarization map comprises: determining a reference point in the repolarization signal; and creating the repolarization map using the reference point (e.g. ¶¶ 101-103).
Regarding claim 6, Gutbrod further discloses wherein the delivering the stimulation comprises: delivering, using the first electrode, the stimulation below a threshold; and increasing a parameter of the stimulation until a capture is obtained (e.g. ¶¶ 101-103).
Regarding claim 8, Gutbrod discloses a method for treating cardiac arrhythmias, comprising: disposing a first electrode (e.g. 24) in or adjacent to a heart of a patient (e.g. see Fig. 1); receiving, using the first electrode (e.g. ¶45), a repolarization signal from the heart (e.g. ¶45); filtering the repolarization signal (e.g. 306); delivering, using the first electrode, stimulation to the heart (e.g. ¶120); and creating a repolarization map of the heart (e.g. Fig. 5).
Regarding claim 12, Gutbrod further discloses wherein the creating the repolarization map comprises: determining a reference point in the repolarization signal; and creating the repolarization map using the reference point (e.g. ¶¶ 101-103).
Regarding claim 13, Gutbrod further discloses wherein the delivering the stimulation comprises: delivering, using the first electrode, the stimulation below a threshold; and increasing a parameter of the stimulation until a capture is obtained (e.g. ¶¶ 101-103).
Regarding claim 15, Gutbrod discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device (e.g. 32), causes the at least one computing device to perform operations comprising: receiving a repolarization signal from a first electrode (e.g. 24) disposed in or adjacent to a heart of a patient (e.g. see fig. 1); filtering, using the first electrode, the repolarization signal from the heart (e.g. 306); delivering, using the first electrode, stimulation to the heart (e.g. ¶120); and creating a repolarization map of the heart (e.g. Fig. 5).
Regarding claim 19, Gutbrod further discloses wherein the creating the repolarization map comprises: determining a reference point in the repolarization signal; and creating the repolarization map using the reference point (e.g. ¶¶ 101-103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod et al. (U.S. Pub. 2018/0368714 hereinafter “Gutbrod”) in view of Zhu et al. (U.S. Pub. 2019/0246930 hereinafter “Zhu”).
Regarding claims 2-4, 9-11 and 16-18, Gutbrod discloses a method of treating cardiac arrhythmias, the method comprising: receiving a repolarization signal (e.g. ¶45) from a first electrode (e.g. 24) on a distal portion of a mapping catheter (e.g. 14) while the distal portion of the mapping catheter is inserted in a heart of a patient (e.g. see Fig. 1) such that the first electrode is located at a first location (e.g. see Fig. 1); delivering stimulation to the heart via the first electrode (e.g. ¶120); and creating a repolarization map of the heart (e.g. see Fig. 5). Gutbrod discloses the claimed invention except for explicitly stating that the signal is filtered removing noise.  However, Zhu teaches that it is known to use filtering using derivative removal as set forth in Paragraphs 58, 201 and 206 to provide a known means for removing noise.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Gutbrod, with derivative filtering as taught by Zhu, since such a modification would provide the predictable results of using known filtering techniques to remove noise and provide a clear readable signal. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,000,202. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward the same subject matter and utilize the same steps of receiving, filtering, delivering stimulation and creating a repolarization map.  Below is a chart of the corresponding claims between the current claims and the claims from the ‘202 patent.
Current Application Claim
‘202 patent claim
Reasoning
Claims 1, 8 and 15
Claim 1
Same subject matter regarding the creation of the repolarization map
Claims 2, 9 and 16
Claim 2
Reducing noise
Claims 3, 10 and 17
Claim 3
Filtering with differential signal.
Claims 4, 11 and 18
Claim 4
Calibration through external signal
Claims 5, 12 and 19
Claims 10-11
Reference point to create map
Claims 6, 13
Claim 14
Capture obtained by 
Claims 7, 14 and 20
Claim 15
Decreasing an intensity changing the interval between the pulses


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792